DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
3.	In response to the amendment received on 12/29/2020:
Claims 6-8 and 11-12 are pending in the current application.  Claim 6 has been amended and Claims 1-5 and 9-10 are cancelled.
The previous double patenting rejection is overcome in light of the amendment but a new double patenting rejection is made, as laid out below.
The previous prior art-based rejections have been overcome in light of the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	Claim 6 recites that the wall is “substantially devoid” of the sulfur-based material within the wall material.  The term “substantially devoid” is not specially defined in the instant disclosure and so is interpreted broadly yet reasonably in accord with the definition found in the online Oxford dictionary website http://www.oxforddictionaries.com/us/definition/american_english/substantially  (i.e. “to a great or significant extent or for the most part/essentially”):

    PNG
    media_image1.png
    431
    532
    media_image1.png
    Greyscale

Allowable Subject Matter
6.	Claims 6-9 and 12-13 are allowed over the prior art.  There does not appear to be any prior art teaching the use of sulfur-based hollow nanostructures having a void disposed within that would be used in the invention of Nazri or Archer modified by Nazri.  
Double Patenting
7.	Claims 6-8 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of conflicting patent US Patent 10,056,618.
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Conflicting claims:
 1. A battery comprising: an anode; a cathode; and an electrolyte disposed between the anode and the cathode, wherein the cathode includes a hollow, polymer shell defining an internal volume and a sulfur-based material disposed within the internal volume, and the sulfur-based material occupies less than 100% of the internal volume to define a void.
2. The battery of claim 1, wherein, in a substantially de-lithiated state of the sulfur-based material, a volume of the void is at least 1/3 of the internal volume.
3. The battery of claim 1, wherein, in a substantially de-lithiated state of the sulfur-based material, a volume of the void is at least 2/3 of the internal volume.

5. The battery of claim 1, wherein the sulfur-based material is configured as a nanostructure.
6. The battery of claim 1, wherein at least a portion of the sulfur-based material directly contacts the hollow, polymer shell.
Pending Claims:
6. A battery comprising: an anode; a cathode; and an electrolyte disposed between the anode and the cathode, wherein the cathode includes a hollow shell defining an internal volume and a sulfur-based material disposed within the internal volume, and the sulfur-based material occupies less than 100% of the internal volume to define a void, and wherein the sulfur-based material is configured as a hollow nanostructure, and the void is disposed within an interior of the hollow nanostructure.
7. The battery of claim 6, wherein, in a substantially de-lithiated state of the sulfur-based material, a volume of the void is at least ⅓ of the internal volume.
8. The battery of claim 6, wherein, in a substantially de-lithiated state of the sulfur-based material, a volume of the void is at least ⅔ of the internal volume.
11. The battery of claim 6, wherein at least a portion of the sulfur-based material directly contacts the hollow shell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S. Park, whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/LISA S PARK/Primary Examiner, Art Unit 1729